Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The primary reasons for allowance is the inclusion of the limitations similarly reciting “wherein correcting the collected first optical signal based on the second optical signal collected by the photoelectric sensing module comprises subtracting the second optical signal from the first optical signal by a differential method: wherein subtracting the second optical signal from the first optical signal by the differential method comprises obtaining a first electrical signal corresponding to the first optical signal and a second electrical signal corresponding to the second optical signal by the photoelectric sensing module and subtracting the second electrical signal from the first electrical signal” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art.
The closest prior art (Nakao et al. (US 2008/0211787); Cernasov (US 2008/0055494); Harada et al. (US 2006/0214892); Choo et al. (US 2018/0151656)) disclose an apparatus/method for fingerprint collection comprising lighting up pixels and collecting optical signals during two different time periods (See the Non-Final Rejection dated 11 December 2020), however, fail to teach the specifically claimed features as highlighted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941.  The examiner can normally be reached on Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
30 March 2021